Citation Nr: 1533042	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased initial disability rating for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, rated as 10 percent disabling prior to February 18, 2013.

2. Entitlement to an increased initial disability rating for left knee instability, rated as 10 percent disabling prior to February 18, 2013.

3. Entitlement to an increased initial disability rating for posttraumatic arthritis of the left knee, status-post total knee replacement, rated as 30 percent disabling from April 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, rated 10 percent, effective October 30, 2009 (date of claim); and for left knee instability, rated 10 percent, effective July 13, 2010 (date of treatment record).  The Veteran disagreed with the ratings, but not the effective dates assigned for his left knee disability.

In October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In August 2013, the RO issued a rating decision granting an increased rating of 100 percent for the Veteran's posttraumatic arthritis, left knee, status-post total knee replacement, from February 18, 2013, through March 31, 2014, and a 30 percent rating for that disability from April 1, 2014.  The 100 percent rating assigned for the Veteran's left knee disability from February 18, 2013, through March 31, 2014, represents a temporary total convalescent rating following surgical treatment.  That rating is not in dispute and is not at issue herein.  The 30 percent rating assigned for the Veteran's left knee disability from April 1, 2014, replaces the separate ratings previously assigned for his left knee disability prior to February 18, 2013.  

In a January 2015 rating decision, the RO continued the 30 percent rating assigned for the Veteran's service-connected left knee disability.  The Veteran has not expressed satisfaction with the ratings that were assigned for the period prior to February 18, 2013, or for the period from April 1, 2014; therefore, the issues have been characterized to reflect that "staged" ratings are assigned, and that each stage remains on appeal.  See AB v. Brown, 6. Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased initial disability rating for posttraumatic arthritis of the left knee, status-post total knee replacement, rated as 30 percent disabling from April 1, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 18, 2013, the Veteran's posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, was not shown to be manifested by extension limited to 15 degrees or flexion limited to 30 degrees.

2. Prior to February 18, 2013, the Veteran's left knee instability was not shown to be manifested by moderate instability.


CONCLUSIONS OF LAW

1. A rating in excess of 10 percent prior to February 18, 2013, for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5261-5010 (2014).

2. A rating in excess of 10 percent prior to February 18, 2013, for left knee instability is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Inasmuch as the July 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC), and December 2012 and August 2013 supplemental SOCs (SSOCs) properly provided notice on the "downstream" issues of entitlement to increased ratings, and readjudicated the matters after the Veteran had opportunity to respond.  It has not been alleged that the Veteran is prejudiced by a notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's pertinent VA and private treatment records, and statements from the Veteran (to include his testimony at the October 2012 DRO hearing).  The RO also arranged for VA examinations in May 2010 and November 2012.  Neither the Veteran nor his representative has alleged that the May 2010 and/or November 2012 VA examinations were inadequate, nor have they identified any outstanding relevant evidence for the appellate period prior to February 18, 2013.  Thus, VA's duty to assist is met.

The Board acknowledges that the matter of the rating assignable for posttraumatic arthritis of the left knee, status-post total knee replacement, from April 1, 2014, is being remanded for the development of additional treatment records.  However, as the treatment records being requested relate to periods of treatment beyond the appellate period being considered herein, any records obtained on remand would have no bearing on the current claim.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (explaining that where entitlement to compensation has already been established and increase in disability is at issue, the primary focus is upon the current level of disability).  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Court has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For the period prior to February 18, 2013, the Veteran's service-connected left knee disability is assigned separate ratings of 10 percent, each, under hyphenated Diagnostic Codes 5261-5010, for posttraumatic arthritis with chronic anterior ligament insufficiency, status-post operative; and under Diagnostic Code 5257, for instability.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a maximum 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, DC 5003.  

X-rays of the left knee performed by the Veteran's private healthcare provider in July 2009 and February 2012 show severe arthritis and osteoarthritis, respectively.  In May 2010, as part of his VA examination, an X-ray was also obtained of the Veteran's left knee; it showed bicompartmental narrowing with degenerative changes and possible loose bodies in joint space.  There is no evidence or indication that 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation was shown.  Therefore, a higher 20 percent rating for the Veteran's left knee disability under Diagnostic Codes 5010 or 5003 is not warranted.  

Regarding limitation of motion of the knee, Diagnostic Codes 5260 and 5261 concern limitation of leg flexion and extension, respectively.  Under Diagnostic Code 5260, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion of the leg is limited to 30 degrees.  And a maximum 30 percent rating is warranted where flexion of the leg is limited to 15 degrees.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted where extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A maximum 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), which held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with the injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

A review of the record shows that prior to February 18, 2013, the Veteran was examined on multiple occasions.  On May 2010 VA examination, the Veteran reported that he was unable to completely straighten the knee, but could generally stand and walk "okay" with the knee occasionally giving way unexpectedly, particularly on uneven terrain.  He also reported that walking up and down stairs was painful, as was squatting.  He further reported chronic soreness of the knee, rather than intermittent flare-ups.  He denied swelling for a number of years and reported a remote history of requiring a knee aspiration on 2-3 occasions.  A physical examination of the Veteran showed he walked with a normal gait pattern and without assistive devices.  Swelling was also not observed; however, there was degenerative enlargement of the knee.  There was also -10 degrees of extension, and 10-120 degrees of flexion.  There was no pain on motion and no additional limitation of motion after repetitive motion.   Lachman's testing was 2-3+ and he had 1-2+ medial opening to valgus stress.  No lateral ligament instability was noted; however, minimal pivot-shifting was noted.  Residuals of remote left injury; post-operative arthrotomy with medial meniscectomy; and posttraumatic arthritis with chronic anterior cruciate ligament insufficiency was diagnosed.

The Veteran was reexamined in November 2012.  During this VA examination, the Veteran reported that his left knee had become so unstable that even with the most minimal flexion it would lock up or give way.  He also reported that he was having increased flare-up pain secondary to the instability in his knees and, as a result, could not participate in any physical activities.  On range of motion testing, the Veteran was able to flex his knee to 105 degrees with objective evidence of painful motion beginning at 30 degrees.  Extension was limited to 10 degrees, including with objective evidence of painful motion.  Repetitive testing did not result in any additional loss of range of motion; however, the Veteran was noted to have less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Muscle strength testing was 5/5 for both left knee flexion and extension, but joint stability tests were 1+ for both the anterior and posterior , and 2+ for the medial-lateral.  The examiner further noted that the Veteran had a meniscus condition, which was manifested by frequent episodes of locking, pain, and effusion.  Degenerative joint disease in the left knee was diagnosed.

Private treatment records from the Columbus Orthopaedic Clinic show that during the Veteran's initial visit in July 2009, he reported having pain and tenderness in the left knee.  A physical examination showed that the Veteran had a normal gait and full range of motion in the left knee with severe crepitus and palpable spurring.  Early symptomatic osteoarthritis was diagnosed.  In February 2012, the Veteran reported experiencing left knee pain with "certain activities," but not with sitting or lying down.  An examination of the knee revealed crepitus and obvious spurring that was palpable.  Osteoarthritis of the knee was diagnosed.  In September 2012, the Veteran returned "at wits end with endstage osteoarthritis."  After consulting with his physician, it was agreed that he would be scheduled for a total knee replacement (which was eventually conducted on February 18, 2013).

VA treatment records from May 2010 to January 2012 show that in July 2010, the Veteran presented with complaints of left knee pain.  An examination revealed abnormal laxity in the left knee with crepitus and abnormal mobility in the lateral ligament of the left knee.  Similar findings were reported during an August 2010 orthopedic consult wherein posttraumatic severe arthrosis of the left knee and anterolateral rotatory instability were diagnosed.  The Veteran was prescribed a knee brace to assist with the instability in his left knee, which was thought to be "his primary problem" and was "related more to outdoor activities."  In January 2011, the Veteran again complained of left knee pain; he was noted to have decreased range of motion (exact measurements were not provided).  A year later, in January 2012, the Veteran returned for his annual check-up; no new complaints were reported.

Based on the objective findings discussed above, for the period prior to February 18, 2013, the criteria for an evaluation in excess of 10 percent for limitation of motion of the Veteran's left knee under Diagnostic Codes 5260 and/or 5261 have not been satisfied.  Moreover, even with consideration of additional functional limitation due to factors such as pain and weakness under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), there has been no demonstration of functional impairment comparable to the criteria for the next-higher rating.

In particular, the Veteran's private and VA treatment records, as well as the VA examination reports, show that prior to February 18, 2013, he complained continuously of increasing pain, stiffness, soreness, instability, and locking in his left knee.  These records also documented his difficulties with squatting, walking up and down stairs, and on uneven terrains.  However, in spite of these complaints, the objective evidence of record shows that even with consideration of the Veteran's symptoms and flare-ups, repetitive ranges of motion testing prior to February 18, 2013, did not result in functional impairment that would meet the criteria for the next-higher rating under either Diagnostic Codes 5260 or 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  

It is thus clear from the record that for the period prior to February 18, 2013, the Veteran's assigned 10 percent rating under Diagnostic Codes 5261-5010, for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, was awarded based on the recognition that he experienced pain, stiffness, and soreness in his left knee, and limitation of extension to 10 degrees.  Accordingly, the Board finds that his complaints of left knee pain and discomfort were adequately compensated by the 10 percent rating assigned, and that a higher disability rating under Diagnostic Codes 5260 and/or 5261 was not warranted at any time prior to February 18, 2013.

The Board notes, however, that in addition to pain, stiffness, and soreness in his left knee, for the period prior to February 18, 2013, the Veteran's left knee was also manifested by complaints of "locking up" and instability.  In this regard, VA's General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (Jul. 1, 1997; rev. Jul. 24, 1997).  Likewise, it has also been held that when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, he or she may also be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

Under Diagnostic Code 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is characterized by slight impairment. A 20 percent rating is warranted for moderate impairment.  And a maximum 30 percent rating is warranted for severe impairment.  38 C.F.R. § 4.71a.  An increase on the basis of limitation of function due to factors such as pain, weakness, incoordination and fatigability is not for application in this analysis of Diagnostic Code 5257, because this diagnostic code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, for the period prior to February 18, 2013, the Veteran has already been assigned a separate 10 percent rating for his left knee instability under Diagnostic Code 5257.  Although instability was not shown by objective measures during the Veteran's May 2010 VA examination, his private treatment records reflected occasional complaints of his knees locking up, and his VA treatment records reflect both complaints of and treatment for instability.  Moreover, on November 2012 VA examination, joint stability tests were 1+ for both the anterior and posterior , and 2+ for the medial-lateral.  Such findings are consistent with the 10 percent rating currently assigned under Diagnostic Code 5257, for the period prior to February 18, 2013.  A higher 20 percent rating is not warranted because such findings do not amount to moderate instability in the Veteran's left knee.

In addition to the separate ratings already assigned for the Veteran's service-connected left knee disability, prior to February 18, 2013, the Board has considered whether any other diagnostic code could serve as a basis for a higher rating here. However, as the clinical evidence fails to demonstrate impairment of the tibia or fibula, a higher rating under Diagnostic Code 5262 is precluded.  Similarly, the evidence of record fails to establish ankylosis of the right knee, or disability comparable therewith even with consideration of functional loss due to pain, precluding a higher rating under Diagnostic Code 5256.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (defining ankylosis as complete immobility of the knee joint in a fixed position, either favorable or unfavorable).  Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of "locking," pain and effusion in the joint warrants a 20 percent evaluation.  A higher rating is not available under this diagnostic code, however, as it was specifically noted during the November 2012 VA examination that, although the Veteran had a meniscus (semilunar cartilage) condition, he did not have meniscal dislocation.  

The Veteran's meniscus condition is, however, manifested by frequent episodes of joint "locking," joint pain, and joint effusion.  See November 2012 VA examination.  Furthermore, his treatment records also document (as was previously discussed above) complaints/objective findings of crepitus, pain, stiffness, and soreness.  Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  

Here, however, the Veteran has already been assigned separate 10 percent ratings under Diagnostic Codes 5261-5010 and Diagnostic Code 5257 for his service-connected left knee disability, prior to February 18, 2013.  Therefore, the reassignment of one of those diagnostic codes to Diagnostic Code 5259 would not result in a higher rating for the Veteran.  As for the matter of whether an additional separate rating is warranted under Diagnostic Code 5259, for the Veteran's symptomatic meniscus condition, the Board finds that those symptoms are already contemplated by the ratings currently in effect prior to February 18, 2013.  Specifically, the Veteran's 10 percent rating under Diagnostic Codes 5261-5010 contemplates such symptoms as pain on motion, stiffness, and soreness, while the 10 percent rating under Diagnostic Code 5257 contemplates instability and joint "locking."  Therefore, to assign a third, separate rating under Diagnostic Code 5259 would mean that the Veteran would be compensated again for symptoms that are already being contemplated by Diagnostic Codes 5010, 5257, and 5261, a practice that is clearly prohibited by the rule against pyramiding (38 C.F.R. § 4.14).

The Board has further considered whether a separate rating is warranted for a scar.  In this regard, the record reflects that service connection has already been established for a scar on the left knee, rated as 0 percent disabling, effective October 30, 2009.  The matter of the rating assigned for the service-connected left knee scar has not been developed for the appeal nor has the Veteran contended that it is painful.  Notably, at the time of the May 2010 VA examination, the scar was described as "well-healed," and at the time of the November 2012 VA examination, the scar was not noted to be painful and/or unstable.  Accordingly, a higher rating for the scar is not for consideration herein.

In conclusion, for the period prior to February 18, 2013, there is no basis for a schedular increased rating or any additional separate ratings for the Veteran's service-connected left knee disability.  Further, the Board finds that the clinical evidence from the period on appeal do not show distinct time periods exhibiting symptoms warranting any additional "staged" ratings.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether referral for extraschedular consideration is suggested by the record.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee disability prior to February 18, 2013, are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A comparison between the level of severity and symptomatology of the Veteran's left knee disability prior to February 18, 2013, with the established criteria shows that the schedular rating criteria reasonably describe the Veteran's level of disability.  Specifically, and as was explained above, the Veteran's left knee disability is manifested by pain on motion, stiffness, soreness, locking, and instability, which are all directly contemplated by the separate ratings currently assigned.  Thus, it cannot be said that the Veteran suffers from any additional symptoms that are related to his service-connected disability but not contemplated by the schedular criteria, and the Board finds that the schedular evaluation is not inadequate.  Additionally, even if the schedular criteria were not adequate, this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards, as there is no evidence of marked interference with employment or frequent periods of hospitalization.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that prior to February 18, 2013, he was unemployable as a result of his service-connected left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability for the period prior to February 18, 2013, is not raised by the record.


ORDER

Prior to February 18, 2013, an initial disability rating in excess of 10 percent for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, is denied.

Prior to February 18, 2103, an initial disability rating in excess of 10 percent for left knee instability is denied.  


REMAND

The Veteran's service-connected left knee disability is currently characterized as posttraumatic arthritis, left knee, status-post total knee replacement, and assigned a 30 percent rating under DC 5055, effective from April 1, 2014.

As was noted in the Introduction, the 30 percent rating assigned for the Veteran's left knee disability was most recently continued in a January 2015 rating decision.  At the time of the January 2015 rating decision, the available evidence reviewed consisted of all evidence reviewed at the time of the prior August 2013 rating decision, VA treatment records dated from May 2013 to December 2014, and the report of a VA examination conducted in August 2014.

A review of the August 2014 VA examination report shows, however, that during that examination, the Veteran reported that he had been seen recently (also in August 2014) by his private orthopedist (Dr. C.A. in Columbus, Mississippi) and that he was scheduled for a follow-up in one year.

VA's duty to assist includes the requirement to "make reasonable efforts to obtain relevant private records that the claimant adequately identifies to the Secretary."  38 U.S.C.A. § 5103A(b)(1).  Here, the record shows that the most recent treatment records from the Veteran's private orthopedist are from March 2013.  As the record also indicates that he has received treatment for his left knee subsequent to that date, this claim is being remanded so that updated treatment records may be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his left knee disability, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation.  

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include from Dr. C.A. in Columbus, Mississippi (dated from March 2013 to the present).

2. 	Secure for the claims file copies of the Veteran's relevant VA treatment records from his current VA Medical Center (dated from December 2014 to the present).  

3. 	If any of the above-requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

5. 	After completion of the above development, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If any determination remains unfavorable, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


